Citation Nr: 0522763	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found the veteran medically entitled 
to nonservice-connected pension benefits, but ineligible to 
receive such benefits based on his income.

The Board notes that the veteran asserted in his VA Form 9, 
Appeal to Board of Veterans' Appeals, received in May 2004 
that he believed his psychiatric problems began prior to his 
discharge from active service.  A claim of entitlement to 
service connection for a psychiatric disability is not before 
the Board and, as such, is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's countable family income is at least $31,713 per 
year and exceeds limits for eligibility to receive 
nonservice-connected pension benefits.


CONCLUSION OF LAW

Eligibility criteria to receive nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1503 (West 2002); 
38 C.F.R. §§ 3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002)) are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board is not required to address the RO's efforts to comply 
with the VCAA with respect to the issue here on appeal.  And, 
consequently, the Board finds that a remand for compliance 
with the VCAA as requested by the veteran's representative in 
November 2004 is not required.

The veteran submitted an application for VA nonservice-
connected pension benefits in February 2004 and advised VA 
that his personal income was $1667.07 per month from short-
term disability insurance and that his wife's income was 
$2642.80 per month from a salary.  Although the RO determined 
that the veteran was entitled to nonservice-connected pension 
benefits from a medical standpoint, he was deemed ineligible 
for such benefits because his family income, calculated on 
the figures supplied by the veteran, far exceeded the 
legislative income limits.  Specifically, the veteran's 
countable family income was determined to be $51,717, and the 
income limit for a family of two for 2003 was $12,959.

The veteran appealed the finding of ineligibility based on 
family income and advised VA in his VA Form 9, Appeal to 
Board of Veterans' Appeals, submitted in May 2004 that his 
wife could not support him, that he no longer received 
disability insurance, and that he was going to start 
receiving Social Security Administration disability benefits 
in the amount of $926 per month beginning in August 2004.  
The veteran did not submit a new Eligibility Verification 
Report nor a Medical Expense Report even though both forms 
were supplied to the veteran in April 2004.

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  As noted 
above, the veteran is deemed entitled to VA pension benefits 
based on his service and medical disability.  In order to be 
eligible to receive pension benefits, however, a veteran must 
meet the net worth requirements of 38 C.F.R. Section 3.274 
and have an annual income not in excess of the maximum annual 
pension rate specified in 38 C.F.R. Section 3.23.

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. Section 3.272.  In 
general, payments from the Social Security Administration are 
countable as income.  See 38 C.F.R. § 3.262(f).  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  See 38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during a 
12-month annualization period, will be counted as income for 
a full 12-month annualization period following receipt of the 
income.  See 38 C.F.R. § 3.271(a)(1), (3).  Some forms of 
income are excludable from countable income for the purpose 
of determining entitlement to improved pension.  See 38 
C.F.R. § 3.72. Medical expenses in excess of 5 percent of the 
MAPR (maximum amount per regulation), which have been paid, 
fall into this category of excludable income to the extent 
they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii).

The maximum annual rates of pension payable are published in 
Appendix B of VA Manual M21-1 and are to be given the same 
force and effect as if published in VA regulations.  See 38 
C.F.R. § 3.21.  As noted above, effective December 2003, the 
maximum annual rate of improved pension for a veteran with 
one dependent is $12,959.

The facts in this matter are not in dispute.  The veteran 
simply asserts that his wife's income should not be counted 
as his income as he does not believe that she should have to 
shoulder the burden of his medical and living expenses.  The 
Board fully acknowledges the veteran's desire to limit his 
countable income to those amounts personally received.  38 
C.F.R. Section 3.262(b) states, however, that income of the 
spouse will be determined under the rules applicable to 
income of the claimant.  Thus, because the veteran and his 
spouse live as a family, all income, including that of the 
veteran's spouse, must be considered when determining if the 
veteran's countable family income exceeds the thresholds set 
by legislators for eligibility to receive VA pension 
benefits.

The Board notes that the veteran alluded to medical expenses 
on several occasions in his correspondence, but has not 
submitted any formal reports to determine if he has 
unreimbursed medical expenses which may be considered 
excludable income notwithstanding the RO's specific 
instruction to complete and submit forms supplied in April 
2004 should circumstances change.  As such, the Board is left 
with the record as it stands - that the veteran's income for 
the period ending December 2003 was $51,717 based upon his 
receipt of disability insurance and his wife's salary, that 
the veteran's income was decreased at some point by the loss 
of short-term disability, and that the veteran's income 
increased as of August 2004 as a result of the grant of 
Social Security Administration disability benefits.  
Accordingly, the veteran's countable family income has at all 
times been at least $31,713, the amount of his wife's salary, 
an amount which exceeds the legislative limits for receipt of 
VA pension benefits.  Therefore, eligibility criteria for 
nonservice-connected pension benefits are not met and the 
veteran's appeal is denied.


ORDER

Eligibility for nonservice-connected pension benefits based 
on income is not shown; the appeal is denied.



	                        
____________________________________________
	VITO CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


